Filed 10/13/22 P. v. Gonzales CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078349

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FSB056461-3)

SOLINA SANDRA GONZALES,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino
County, Michael A. Smith, Judge. Reversed.
         Edward Mahler, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Eric A.
Swenson and Daniel B. Rogers, Deputy Attorneys General, for Plaintiff and
Respondent.


         Defendant and appellant Solina Sandra Gonzales appeals from an
order summarily denying her petition for resentencing filed pursuant to
Penal Code section 1170.95 (now § 1172.6).1 She contends that her petition
established a prima facie claim for relief requiring the trial court to issue an
order to show cause. She also argues that the trial court erred in finding that
Senate Bill No. 1437 (SB 1437) is unconstitutional. Finally, Gonzales
requests that on remand, pursuant to Code of Civil Procedure section 170.1,
subdivision (c), further proceedings on her petition for resentencing be
conducted before a judicial officer other than the one who summarily denied
her petition. The People concede that the trial court erred in denying
Gonzales’s petition based on the court’s mistaken recollection of the jury
instructions that were given at her trial regarding the robbery-murder and
kidnapping-murder special circumstances, and on the court’s erroneous
understanding of the significance of the jury’s finding that Gonzales
personally used a knife and committed torture. The People also concede that
SB 1437 is not unconstitutional, and that the matter should be remanded to
the trial court with directions to issue an order to show cause and hold an
evidentiary hearing. However, the People maintain that there is no basis to
disqualify the trial judge on remand. We accept the People’s concessions and
remand the case with directions for the trial court to issue an order to show
cause. We conclude that an order that proceedings on remand be conducted
before a different judicial officer is not warranted.




1     All further statutory references are to the Penal Code unless otherwise
indicated. Effective June 30, 2022, section 1170.95 was recodified without
substantive change in section 1172.6, pursuant to Assembly Bill No. 200
(2021-2022 Reg. Sess.). (See Stats. 2022, ch. 58, § 10.) We refer to the
subject statute by its current codification throughout this opinion.
                                        2
              FACTUAL AND PROCEDURAL BACKGROUND
                            A. Underlying Facts
      The following underlying facts about the murder are taken from this
court’s unpublished opinion in People v. Pineda (Apr. 5, 2012, D057185)
[nonpub. opn.].
         “On the night of June 7, 2006, [A.J.], [J.P.] and [N.M.]
         drove to a San Bernardino night club in [A.J.]’s Chrysler
         300. The three were sitting in the car deciding whether to
         go inside the club when Gonzales approached the car and
         began talking with the men. Gonzales asked the men if
         they wanted to ‘hang out.’

         “Gonzales waited for some of her friends to come out of the
         club, and then told the men to follow her blue Suburban.
         The other women who joined Gonzales were Linda
         Caballero and Desiree Cardenas.

         “The men followed the women to an apartment complex
         that was approximately a mile away from the club. The
         women escorted the three men to Jeannette Rios’s
         apartment, where the men sat on one couch, and Caballero
         and Cardenas sat on a couch across from the men.
         Gonzales alternatively stood and sat while talking with the
         others. While [A.J.], [J.P.] and [N.M.] talked with
         Gonzales, Caballero and Cardenas, Rios was moving from
         room to room. At one point, Rios told everyone that they
         had to ‘keep it down’ because her kids were asleep in the
         apartment.

         “After a few minutes, Gonzales got up and went into a
         bedroom with Rios. They were in the bedroom for about
         10 to 15 minutes. Shortly after Gonzales and Rios emerged
         from the bedroom, they returned to the bedroom, taking a
         telephone with them.

         “At some point, Gonzales returned to the living room and
         asked the men if they wanted to buy some beer. Rios
         walked back and forth to a window and kept looking out

                                      3
through the blinds. Gonzales left the apartment. Rios then
went into the bathroom. Caballero went to the bathroom
door and saw Rios with a spoon and syringe. Caballero
believed that Rios was ‘doing some kind of drugs.’

“Caballero asked Rios for a cigarette. Rios told Caballero to
ask one of the men to take her to the store, and then told
Caballero that she, Rios, was going to take the man’s car.
Caballeros ‘looked at her like [she was] crazy’ and walked
away.

“About five to 10 minutes after Gonzales left to buy beer,
Rios used the telephone. At some point during this time,
Rios told [J.P.], in an aggressive tone, that she did not like
the black and red baseball cap that he was wearing.

“Gonzales returned about 20 minutes after she had left the
apartment. She was carrying a pocketknife and did not
have any beer. [Johnny] Montano and [Joseph Peter]
Pineda followed Gonzales into the apartment. Montano
and Pineda shook hands with the three men. Montano
then pulled out a black nine-millimeter semiautomatic
handgun, placed it next to [J.P.]’s head, and asked [J.P.]
whether ‘he liked it.’ Pineda pulled out a revolver.

“Either Gonzales or Rios told Caballero and Cardenas to
leave, and the two women left the apartment.

“One of the remaining women told [A.J.], [J.P.] and [N.M.]
to ‘[t]ake off all [their] shit and hand over the car keys.’
[A.J.] gave the car keys to Montano. Someone ordered
[A.J.] to turn around and put his hands on the back of the
couch. Montano grabbed [J.P.] by the shirt and forced him
to the floor. Pineda ordered [N.M.] to get on the floor, and
[N.M.] complied.

“Gonzales began removing [A.J.]’s clothing and belongings,
and cut a gold bracelet off of his wrist using her
pocketknife. Montano removed [J.P.]’s clothing and
belongings. Pineda did the same to [N.M.]. Gonzales
collected all three men’s wallets and cell phones.

                               4
“Pineda put his gun to [N.M.]’s back and escorted [N.M.]
out of the apartment to the curb where [A.J.]’s car was
parked and ordered him to sit. Gonzales, meanwhile, had a
discussion with Montano about handcuffs. Pineda walked
back to the apartment, leaving [N.M.] outside. Pineda then
placed a gun to the back of [A.J.]’s head and escorted [A.J.]
to the curb to join [N.M.].

“Montano later emerged from the apartment with [J.P.],
whose hands were bound behind his back. Pineda followed
soon after, with his gun in his hand. Gonzales and Rios
then walked out of the apartment, carrying the men’s shoes
and clothing, and went to the blue Suburban.

“Although Montano had originally indicated that he was
going to take [A.J.] with him, at some point Gonzales said
that she did not like [J.P.] and suggested that they take
him instead of [A.J.]. Someone then led [J.P.] to [A.J.]’s car
and placed him in the back seat.

“After [J.P.] was placed in the car, Montano pointed his gun
at [A.J.] and [N.M.] and told them to stand up and look
down the street. Montano then told the two men to ‘start
running before he killed’ them. The men ran away. [A.J.]
looked back and saw Gonzales and Rios get into the
Suburban. [N.M.] saw Montano get into the Chrysler,
where [J.P.] was sitting. As [A.J.] turned a corner, he saw
the Suburban drive away, with his Chrysler following close
behind.

“Police later found [A.J.]’s Chrysler abandoned in an alley
in San Bernardino. Police found bloodstains that contained
[J.P.]’s DNA on the front passenger seat, the rear seat, and
the interior door frame of the passenger side rear door of
the vehicle. A bloodstain on the rear seat of the Chrysler
was found to contain the DNA of both [J.P.] and another
individual, possibly Pineda.

“Police also found [J.P.]’s DNA in bloodstains in the
Suburban, including in stains on the door frame of the
driver’s side rear door, the backrest of the passenger side

                              5
front seat, and the shoulder belt on the passenger side
middle seat. In addition, [J.P.]’s DNA was found in
bloodstains on Montano’s jeans, on Pineda’s shorts, on the
barrel and grip of a handgun, and on a folding knife.

“Police recovered [J.P.]’s body in another alley in San
Bernardino. [J.P.]’s head was wrapped in a blood-soaked t-
shirt. He had been shot three times in the face. At least
one of the shots appeared to have been fired at close range.
A strip of dark colored fabric was wrapped around [J.P.]’s
neck. A ligature mark on his neck and petechial
hemorrhages in the conjunctiva of both of [J.P.]’s eyes
indicated that he had been strangled. [J.P.] had suffered
10 stab wounds to the head and back. Handcuffs were
secured on [J.P.]’s right wrist, and a piece of green cloth
was tied around his left arm. A hemorrhage on the left arm
was consistent with a needle puncture, which could be
consistent with an injection of methamphetamine.

“[J.P.]’s body also revealed multiple contusions on the torso
and soles of his feet that were consistent with his having
been struck with a long cylindrical object. Abrasions on
[J.P.]’s body were consistent with his body having been
dragged, and black marks on the body were consistent with
him having been run over by a vehicle.

“Toxicology tests on [J.P.]’s body indicated that he had
methamphetamine in his system, but no alcohol. The
autopsy determined that [J.P.] died as a result of ‘gunshot
wounds of [sic] head with strangulation, with stab wounds
of chest.’

“Police officers served a search warrant at an apartment in
San Bernardino in connection with this case on June 8,
2006. Police found a purse in a dresser in the master
bedroom that contained a loaded pistol magazine and an
identification card with Gonzales’s name and photograph.
There was a handcuff key sitting next to the purse. Police
also found a revolver hidden under a bag, which was under
a nightstand in the room. The revolver contained two live
rounds of ammunition and three spent shell casings. The

                              6
         bullets recovered from [J.P.]’s body had fragmented, but
         they nevertheless appeared consistent with the live rounds
         that were recovered from the revolver. Police also found
         Gonzales’s folding knife, which she apparently routinely
         carried concealed in her bra, and [N.M.]’s cell phone, in a
         closet in the master bedroom.

         “Police made contact with Montano, Pineda and Gonzales
         that day at the apartment. An officer conducted a custodial
         search of Pineda and found a wallet and cell phone in his
         right front pocket. At trial, [J.P.]’s mother identified the
         cell phone found on Pineda as belonging to [J.P.].

         “The following day, police found Gonzales’s blue Suburban
         at another residence. Gonzales’s stepfather and his friend
         were inside the vehicle when police arrived. The carpet in
         the vehicle was completely soaked, and a garden hose was
         running at high pressure on the ground nearby. Gonzales’s
         stepfather was arrested. During an interview with police,
         he admitted that Gonzales had asked him to take the
         Suburban because ‘it was hot.’

         “Police also executed a search warrant at Rios’s apartment.
         During the search of her apartment, police found a
         substance that they believed to be methamphetamine, as
         well as paperwork addressed to Rios. In the bathroom,
         police found a scale of the size that is often used to measure
         small quantities of drugs. The scale had white powdery
         residue on it.”

                                B. The Charges
      In 2009, Gonzales, Pineda, Montano, and Rios were charged by
amended information with murder (count one) (§ 187, subd. (a)), three counts
of robbery (counts two, three, and four) (§ 211), three counts of carjacking
(counts five, six, and seven) (§ 215, subd. (a)), one count of kidnapping to
commit robbery (count eight) (§ 209, subd. (b)(1)), and one count of torture
(count nine) (§ 206). The information alleged special circumstances that


                                        7
Gonzalez, Pineda, Montano, and Rios committed the murder during the
commission of robbery and a kidnapping (§ 190.2, subd. (a)(17)).
      The information further alleged an enhancement that Gonzales used a
deadly weapon, a knife, during the commission of each of the offenses
(§ 12022, subd. (b)(1)).2 The information also alleged an enhancement that
each of Gonzales’s offenses was a sexually violent offense (§ 667.5, subd. (b)).
Additionally, the information alleged an enhancement that Gonzales
committed robbery in an inhabited dwelling while voluntarily acting in
concert with two or more accomplices (§ 213, subd. (a)(1)(A)). Finally, the
information alleged an enhancement that Gonzales used a firearm during the
commission of torture (§ 12022.53, subd. (b)).
      C. Jury Instructions Given Regarding Felony Murder and Special
       Circumstances of Murder During the Commission of Robbery and
                                  Kidnapping

      The only theory of murder on which the jury was instructed was felony
murder. The court gave the following instruction on felony murder:
           “Each defendant is charged in Count 1 with murder,
         under a theory of felony murder.

            “A defendant may be guilty of murder, under a theory of
         felony murder, even if another person did the act that
         resulted in the death, I will call the other person the
         perpetrator.

           “To prove that a defendant is guilty of first degree
         murder under this theory, the People must prove that:

            “1. The defendant committed or aided and abetted the
         crime of robbery, carjacking, or kidnapping, Or



2    The information also alleged enhancements as to the other three
defendants, which are not relevant for our analysis.
                                        8
   “2. The defendant intended to commit or intended to aid
and abet the perpetrator in committing the crime of
robbery, carjacking, or kidnapping.

   “3. If the defendant did not personally commit the
crimes of robbery, carjacking, kidnapping, then a
perpetrator, whom the defendant was aiding and abetting
personally committed the crime of robbery, carjacking, or
kidnapping,

“[AND]

   “4. While committing robbery, carjacking or kidnapping,
the perpetrator did an act that caused the death of another
person

“AND

   “5. There was a logical connection between the act
causing the death and the robbery, carjacking, or
kidnapping.

   “The connection between the fatal act and the robbery,
carjacking, or kidnapping must involve more than just their
occurrence at the same time and place.

    “A person may be guilty of felony murder even if the
killing was unintentional, accidental, or negligent.

   “To decide whether any defendant committed robbery,
carjacking, or kidnapping, please refer to the separate
instructions that I will give/have given you on those crimes.
To decide whether any defendant aided and abetted a
crime, please refer to the separate instructions that I will
give/have given you on aiding and abetting. You must
apply those instructions when you decide whether the
People have proved first degree murder under a theory of
felony murder.




                              9
           “The defendant must have intended to commit or to aid
        and abet the felonies of robbery, carjacking, or kidnapping
        before or at the time of the act causing the death.

            “It is not required that the person die immediately, as
        long as the act causing the death and the felonies are part
        of one continuous transaction.

           “It is not required that the defendant be present when
        the act causing the death occurs.”


     The court gave the following instruction on the special circumstances of
murder during the commission of robbery and kidnapping:
           “Each defendant is charged with the special
        circumstance of:

            “1. Murder committed while engaged in the commission
        of robbery; AND

           “2. Murder committed while engaged in the commission
        of kidnapping in violation of Penal Code section
        190.2(a)(17).

          “To prove that these special circumstances are true, the
        People must prove that:

           “1. The defendant committed or aided and abetted the
        crime of robbery and kidnapping;

           “2. The defendant intended to commit or intended to aid
        and abet the perpetrator in committing robbery and
        kidnapping;

           “3. If the defendant did not personally commit robbery
        and kidnapping, then a perpetrator, whom the defendant
        was aiding and abetting before or during the killing,
        personally committed the crime of robbery and kidnapping;




                                     10
  “4. A defendant did an act that caused the death of
another person; AND

   “5. The act causing the death and the robbery and
kidnapping were part of one continuous transaction; AND

   “6. There was a logical connection between the act
causing the death and the robbery and the kidnapping.

   “The connection between the fatal act and the robbery
and kidnapping must involve more than just their
occurrence at the same time and place.

   “To decide whether a defendant committed robbery or
kidnapping, please refer to the separate instructions that I
(will give/have given) you on that crime.

   “To decide whether a defendant aided and abetted a
robbery or kidnapping please refer to the separate
instructions that I (will give/have given) you on aiding and
abetting.

   “You must apply those instructions when you decide
whether the People have proved these special circumstance
allegations.

   “A defendant must have intended to commit or aided
and abetted the kidnapping and robbery before or at the
time of the act causing the death.

    “In addition, in order for these special circumstances to
be true, the People must prove that the defendant intended
to commit robbery and kidnapping independent of the
killing. If you find that the defendant only intended to
commit murder and the commission of robbery and
kidnapping was merely part of or incidental to the
commission of that murder, then the special circumstance
has not been proved.

   “An act causes death if the death is direct, natural, and
probable consequence of the act and the death would not

                             11
        have happened without the act. A natural and probable
        consequence is one that a reasonable person would know is
        likely to happen if nothing unusual intervenes. In deciding
        whether a consequence is natural and probable, consider all
        the circumstances established by the evidence.

           “There may be more than one cause of death. An act
        causes death only if it is a substantial factor in causing the
        death. A substantial factor is more than a trivial or remote
        factor. However, it does not need to be the only factor that
        causes the death.”

     The court gave the following instruction regarding use of deadly or
dangerous weapon:
            “Someone personally uses a deadly or dangerous weapon
        if he or she intentionally does any of the following:

        “1. Displays the weapon in a menacing manner,
        OR

        “2. Hits someone with the weapon
        OR

        “3. Fires the weapon.”


     The court gave the following instruction regarding torture:
           “Each defendant is charged in Count 9 with torture.

          “To prove that the defendant is guilty of this crime, the
        People must prove that:

          “1. The defendant inflicted great bodily injury on
        someone else;

           “AND

           “2. When inflicting the injury, the defendant intended to
        cause cruel or extreme pain and suffering for the purpose of
        revenge, extortion, persuasion, or for any sadistic purpose.

                                      12
            “Great bodily injury means significant or substantial
         physical injury. It is an injury that is greater than minor
         or moderate harm.

             “It is not required that a victim actually suffer pain.

             “Someone acts for the purpose of extortion if he or she
         intends to (1) obtain a person’s property with the person’s
         consent and (2) obtain the person’s consent through the use
         of force or fear.

            “Someone acts with a sadistic purpose if he or she
         intends to inflict pain on someone else in order to
         experience pleasure himself or herself.”

                          D. Conviction and Sentence
      In August 2009, a jury found Gonzales, Pineda, and Montano guilty of
one count of murder (count one) (§ 187, subd. (a)); three counts of robbery
(counts two, three, and four) (§ 211); three counts of carjacking (counts five,
six, and seven) (§ 215, subd. (a)); one count of kidnapping to commit robbery
(count eight) (§ 209, subd. (b)(1)); and one count of torture (count nine)
(§ 206).3 The jury found true the special circumstance allegations that
Gonzales, Pineda, and Montano committed the murder during the
commissions of robbery and kidnapping (§ 190.2, subd. (a)(17)).
      The jury also found true the enhancement allegations that Gonzales
personally used a knife during the commission of the offenses (§ 12022,
subd. (b)(1)); and that Gonzales committed robbery in an inhabited dwelling
while voluntarily acting in concert with two or more accomplices (§ 213,
subd. (a)(1)(A)).




3     The jury found Rios not guilty of all the charges against her.
                                        13
      The trial court found that Gonzales had served two prior prison terms
(§ 667.5, subd. (b)). The court sentenced Gonzales to life in prison without
the possibility of parole, plus life with an additional 12 years.
      A panel of this court affirmed Gonzales’s convictions and sentences in
People v. Pineda (Apr. 5, 2012, D057185) [nonpub. opn.].
                          E. Petition for Resentencing
      In February 2019, Gonzales petitioned for resentencing under former
section 1170.95, now section 1172.6. In her petition, Gonzales alleged
(1) that “[a] complaint, information, or indictment was filed against [her] that
allowed the prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine”; (2) that she “was
convicted of 1st or 2nd degree murder pursuant to the felony murder rule or
the natural and probable consequences doctrine”; and (3) that she “could not
now be convicted of 1st or 2nd degree murder because of changes made to
Penal Code §§ 188 and 189, effective January 1, 2019.”4
      The People moved to strike Gonzales’s petition on the sole basis that
SB 1437, which amended sections 188 and 189, is unconstitutional.
      In its written ruling filed on November 4, 2019, the trial court first
assumed that SB 1437 is valid and constitutional, and acknowledged that
SB 1437:
        “. . . amended Penal Code § 189, adding section (e), which
        provides a person can only be liable for a death which occurs
        during the commission of a felony if:

            “1) The person is the actual killer; OR




4     These allegations are made through a form petition in which Gonzales
check-marked boxes next to these statements.
                                        14
             “2) The Person had the specific intent to kill AND acted,
                induced, solicited, requested the actual killer to
                commit the underlying Felony; OR

             “3) The person was a major participant in the
                underlying Felony AND aided with reckless
                indifference to human life.”

      The trial court concluded that the fact that the jury found that
Gonzales personally used a deadly weapon—a knife—and the fact that
Gonzales was convicted of torture of [J.P.] “clearly demonstrates” that
Gonzalez was an “active participant[ ] in the actual killing of [J.P.], and [was]
acting with the specific intent to kill.”
      The court also mistakenly stated that the jury was instructed that in
order to find the special circumstance of murder during the commission of
robbery true:
         “. . . for a Defendant who is not the actual killer, but who is
         guilty of first degree murder as an aider and abettor of the
         robbery, the People must prove either that the Defendant
         intended to kill, or the People must prove all of the
         following:

              “(1) The Defendant’s participation in the robbery
         began before or during the killing;

              “(2) The Defendant was a major participant in the
         robbery; AND

               “(3) When the Defendant participated in the crime,
         he acted with reckless indifference to human life.

               “A person acts with reckless indifference to human
         life when he knowingly engages in criminal activity that he
         knows involves a grave risk of death.

              “If the Defendant was not the actual killer, then the
         People have the burden of proving beyond a reasonable

                                            15
         doubt that he acted with either the intent to kill or with
         reckless indifference to human life and was a major
         participant in the crime for the special circumstance of
         murder during the commission of a robbery to be true.
         fi[sic] the People have not met this burden, you must find
         this special circumstance has not been proved true [f]or
         that Defendant.” (Italics added.)

      While the court did not identify it as such, the quoted language above
regarding the special circumstance of murder during the commission of
robbery is from CALCRIM No. 703.
      The court also mistakenly stated that the jury was instructed that in
order to find the special circumstance of murder during the commission of
kidnapping, the following must be proven:
         “1. The Defendant committed or aided and abetted
         kidnapping;

         “2. The Defendant intended to commit or intended to aid
         and abet the perpetrator in committing kidnapping.

         “3. If the Defendant did not personally commit kidnapping,
         then another perpetrator, whom the Defendant was aiding
         and abetting, personally committed kidnapping.

         “4. The Defendant did an act that was a substantial factor
         in causing the death of another person;

         “AND

         “5. The Defendant intended that the other person be killed.
         (acted with intent to kill)” (Italics added.)


      The trial court concluded that “[c]learly, by finding the special
circumstances true, finding personal use of a . . . deadly weapon true, and by
finding Gonzales . . . guilty of torture, all of the requirements of PC 189 as


                                       16
enacted by SB 1437 were found true by [sic] a reasonable doubt.” Thus, the
court ruled that Gonzales was ineligible for relief under section 1172.6.
      The trial court also concluded that SB 1437 unconstitutionally
amended Proposition 7 (Prop. 7, as approved by voters, Gen. Elec. (Nov. 7,
1978)) without voter approval, and Proposition 115 (Prop. 115, as approved
by voters, Primary Elec. (June 5, 1990)) without a vote in favor by two-thirds
of both houses of the Legislature.
      This court granted Gonzales’s motion for late filing of a notice of appeal
from the trial court’s November 4, 2019 order, and Gonzales filed her notice
of appeal on August 19, 2021.
                                 DISCUSSION
      Gonzales contends that the trial court erred in summarily denying her
petition for resentencing because she made a prima facie showing that she is
entitled to relief, requiring that the trial court issue an order to show cause.
She also contends that the trial court erred in finding that SB 1437
unconstitutionally amended Propositions 7 and 115. The People concede
these issues. Gonzales requests that upon remand, further proceedings on
her petition for resentencing be conducted before a judicial officer other than
the judge who summarily denied her petition. The People maintain that
there is no basis to disqualify the trial judge on remand.
     A. SB 1437 Did Not Unconstitutionally Amend Propositions 7 and 115
      Gonzales argues, and the People concede, that the trial court erred in
concluding that SB 1437 unconstitutionally amended Propositions 7 and 115.
      In People v. Lamoureux (2019) 42 Cal.App.5th 241, this court held that
SB 1437 did not unconstitutionally amend Proposition 7 or Proposition 115.
(Id. at p. 246.) Relying on our analysis in Lamoureux, which we incorporate




                                       17
here, we conclude that trial court erred in determining that SB 1437 is
unconstitutional.
      B. Gonzales Is Entitled to the Issuance of an Order to Show Cause
      The People concede that Gonzales alleged facts sufficient to state a
prima facie case of eligibility under section 1172.6 and that an order to show
cause should issue because the record of conviction does not show that
Gonzales is ineligible as a matter of law. Specifically, the People concede
that the fact that the jury found true the section 12022, subdivision (b)(1)
allegation that Gonzales personally used a knife and that she committed
torture does not establish, at the prima facie stage, that Gonzales actively
participated in the actual killing and acted with the specific intent to kill.
Additionally, the People concede that the trial court erred in relying on its
mistaken recollection of the jury instructions that were given at trial
regarding the robbery-murder and kidnapping-murder special circumstances.
In fact, CALCRIM No. 703 was not given as to the robbery-murder special
circumstance, and the jury was not instructed that it was required to find
that Gonzales acted with an intent to kill as to the kidnapping-murder
special circumstance. As the People concede, because nothing in the jury
instructions actually given required the jury to find that a defendant who is
not an actual killer either acted with the intent to kill or was a major
participant in the underlying felony and acted with reckless indifference to
life, the special circumstances findings do not establish that Gonzales was
ineligible for relief under section 1172.6 without resort to additional
factfinding that is not permissible at the prima facie stage.
         1. Relevant Legal Standards
      SB 1437, enacted in 2018, sought “to amend the felony murder rule and
the natural and probable consequences doctrine, as it relates to murder, to


                                        18
ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats.
2018, ch. 1015, § 1, subd. (f).) The bill amended section 188, which defines
malice, and section 189, which defines the degrees of murder, in order to
address felony murder liability. (Stats. 2018, ch. 1015, § 2–3.)
      SB 1437 redefined malice under section 188 to require that a principal
in an offense in which a murder occurs have acted with malice aforethought.
Currently, section 188, subdivision (a)(3) provides in relevant part: “Except
as stated in subdivision (e) of Section 189, in order to be convicted of murder,
a principal in a crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a crime.”
Section 189 was amended to include new subdivision (e), which provides:
“A participant in the perpetration or attempted perpetration of a felony listed
in subdivision (a) in which a death occurs is liable for murder only if one of
the following is proven: [¶] (1) The person was the actual killer[;] [¶] (2) The
person was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual
killer in the commission of murder in the first degree[; or] [¶] (3) The person
was a major participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of Section 190.2.”
(Stats. 2018, ch. 1015, § 3.)
      SB 1437 also added a new section, now section 1172.6, which provides a
procedure by which those who have been convicted of murder can seek
retroactive relief. (Stats. 2018, ch. 1015, § 4.) Section 1172.6, subdivision (a)
allows a person convicted of felony murder to bring a petition for
resentencing if the person could not be convicted of murder after the changes


                                        19
to section 188 and 189 enacted by SB 1437. When presented with a petition
seeking relief under section 1172.6, the trial court must first determine
whether the petitioner has made a prima facie case for relief. (§ 1172.6,
subd. (c).)
        The court may rely on the record of conviction in determining whether
a prima facie showing has been made. (People v. Lewis (2021) 11 Cal.5th 952,
971 (Lewis).) However, “[w]hile the trial court may look at the record of
conviction . . . to determine whether a petitioner has made a prima facie case
for section [1172.6] relief, the prima facie inquiry under subdivision (c) is
limited.” (Ibid.) “In reviewing any part of the record of conviction at this
preliminary juncture, a trial court should not engage in ‘factfinding involving
the weighing of evidence or the exercise of discretion.’ ” (Id. at p. 972, italics
added; People v. Drayton (2020) 47 Cal.App.5th 965, 980 (Drayton).) “Like
the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the court
takes petitioner’s factual allegations as true and makes a preliminary
assessment regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue an order to
show cause.” ’ ” (Lewis, supra, at p. 971; Drayton, supra, at p. 978.)
        Once the trial court issues an order to show cause, it must then conduct
an evidentiary hearing pursuant to the procedures and burden of proof set
out in section 1172.6, subdivision (d) unless the parties waive the hearing or
the petitioner’s entitlement to relief is established as a matter of law by the
record. (§ 1172.6, subd. (d)(2); Drayton, supra, 47 Cal.App.5th at pp. 980–
981.)
        Although a court should not reject a petitioner’s factual allegations on
credibility grounds without first conducting an evidentiary hearing (Lewis,
supra, 11 Cal.5th at p. 971), the court need not credit factual assertions that


                                         20
are untrue as a matter of law (Drayton, supra, 47 Cal.App.5th at p. 980).
Thus, “ ‘if the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is justified in
making a credibility determination adverse to the petitioner.” ’ ” (Lewis,
supra, at p. 971.)
         2. Analysis
      The People concede that the allegations and record of conviction in this
case do not establish, as a matter of law, that Gonzales is not entitled to relief
under section 1172.6. We agree and accept the concession. Thus, the trial
court should have issued an order to show cause.
      Rather than issuing an order to show cause, the trial court engaged in
prohibited fact finding. According to the trial court, the fact that the jury
found that Gonzales personally used a knife and committed torture
demonstrated that she actively participated in the actual killing of J.P. and
acted with the specific intent to kill. However, the jury was instructed that
the personal use of a deadly weapon allegation could be based on simply
displaying the weapon in a menacing manner. Nothing in the record of
conviction, including the verdict forms, indicates whether the jury found this
allegation true as to the murder offense (or any other offense) based on
Gonzales displaying the knife in a menacing manner or instead, actually
making contact with someone with the knife. With respect to the torture
conviction, this court noted in our previous opinion that separate
punishments for both murder and torture were not precluded under section
654, because the trial court found that “ ‘the torture was separate and apart
from the actual homicide.’ ” (People v. Pineda (Apr. 5, 2012, D057185)
[nonpub. opn.]). Thus, the fact that Gonzales was convicted of torture does




                                       21
not establish that she was an active participant in the actual killing of J.P. or
that she acted with the intent to kill.
      The court also erred in denying Gonzales’s petition based on its
mistaken recollection of the instructions that were given to the jury at trial.
The court mistakenly thought that the jury had been instructed that to find
true the special circumstance of murder during the commission of a robbery,
it had to find that Gonzales was a major participant in the robbery and acted
with reckless indifference to human life, or acted with the intent to kill. The
court also mistakenly thought that the jury had been instructed that to find
true the special circumstances of murder during the commission of
kidnapping, it had to find that Gonzales did an act that was a substantial
factor in causing death and acted with intent to kill. In fact, the jury was not
provided with these instructions. Moreover, no instruction given at trial
required the jury to find that Gonzales aided and abetted the actual killer
with the intent to kill, or that she was a major participant in the robbery or
kidnapping and acted with reckless indifference to life, as required to find
Gonzales guilty of felony murder under the amended section 189.
      Because the record of conviction does not establish that Gonzales is
ineligible for relief under section 1172.6 as a matter of law, we reverse the
trial court’s order denying Gonzales’s petition and remand the matter with
directions to the trial court to issue an order to show cause.
                               C. Disqualification
      Gonzales requests that we remand this matter to a judicial officer other
than the one whose order is the subject of this appeal, under Code of Civil
Procedure, section 170.1, subdivision (c). We conclude that disqualification is
not warranted.




                                          22
      “At the request of a party or on its own motion an appellate court shall
consider whether in the interests of justice it should direct that further
proceedings be heard before a trial judge other than the judge whose
judgment or order was reviewed by the appellate court.” (Code Civ. Proc.,
§ 170.1, subd. (c).) This power should be used sparingly, such as where a
judge acts in a manner indicating “an animus inconsistent with judicial
objectivity” or a “whimsical disregard” of the law. (People v. Gulbrandsen
(1989) 209 Cal.App.3d 1547, 1562.) It would also be appropriate in
circumstances necessary to avoid an appearance of unfairness to an
appellant. (People v. Swanson (1983) 140 Cal.App.3d 571, 574.)
      Gonzales contends that disqualification of Judge Michael A. Smith is
warranted because he denied Gonzales’s petition based on his mistaken
recollection of the jury instructions that were given. She emphasizes that
Judge Smith was the trial judge, he knew which instructions he gave, he
signed the written jury instructions, and he had access to the written
instructions during the petition proceedings. According to Gonzales, “[t]o
make up claims about instructions which were never given . . . is the rare
‘whimsical disregard’ for the law which section 170.1(c) contemplates.”
      While Judge Smith certainly should not have relied on his own
recollection of the jury instructions given in the case, we disagree that Judge
Smith “made up” the jury instructions or that he showed a disregard for the
law. Rather, he was mistaken—though rather carelessly so. A trial court
must examine the actual record and not attempt to rely on its own
recollection of the trial. However, we see no reason to believe that Judge
Smith will not proceed impartially on remand and we therefore conclude that
disqualification is not warranted.




                                       23
                                DISPOSITION
      The trial court’s order denying Gonzales’s section 1172.6 petition is
reversed and the matter is remanded with directions for the trial court to
issue an order to show cause.


                                                             AARON, J.

WE CONCUR:

HUFFMAN, Acting P. J.

O'ROURKE, J.




                                      24